DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/011,109 filed on 09/03/2020. Claims 1-20 are pending in the office action.

Prior arts
Ziv et al., (U.S. Pub. 2013/0207599).
Ziv teaches an electronic device comprising: 
a near field communication device (‘599, fig. 2, 272 and 274 and fig. 4, sensing the TX field); 
a wireless charging device (i.e., transmitting side) including a conductive coil (‘599, fig. 2, 244); and 
at least one processor operatively connected to the near field communication device and the wireless charging device (‘599, fig. 2, controller (i.e., processor) 250), wherein the at least one processor is configured to: 
transmit a first ping, using the near field communication device (‘599, fig. 2, 272, fig. 4, sensing a transmitter (Tx) field, at 412, par. 4, and fig. 5, ping signal transmitted from Tx 502, 512, see par. 52-53, transmits a signal allowing the Rx to discover the Tx, the Tx may send a ping signal); 
receive first acknowledgement (ACK) information responsive to the first ping from an external electronic device (i.e., receiving side) (‘599, fig. 4, 414 and 432, par. 49, fig. 5, 532, the Rx listens for a ping signal from the Tx and transmits identification information (ID) to transmitter Tx 502, see par. 56-57); 
transmit a request for one or more of the receivers Rx to flicker, using the wireless charging device, based on the first ACK information being received (‘599, fig. 4, communicate power required 416 and fig. 5, Identification and power strength vs. need, par. 54-55, the Tx will send power to enable charging to the Rx, the Tx analyzing power feedback information from the Rx may adjust power and send (transmit) a request for one or more of the receivers Rx to flicker).
Ziv does not teach:
transmit a second ping, using the wireless charging device, based on the first ACK information being received; and control the wireless charging device such that a charging current flows through the conductive coil based on second ACK information responsive to the request being received from the external electronic device within a specified time from the transmission of the second ping.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the inventive limitations, comprise: transmit a second ping, using the wireless charging device, based on the first ACK information being received; and control the wireless charging device such that a charging current flows through the conductive coil based on second ACK information responsive to the request being received from the external electronic device within a specified time from the transmission of the second ping, in combination with other limitations recited in claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851